Title: Thomas Jefferson to John Barnes, 14 March 1819
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
             Monticello Mar. 14. 19. 
          
          Your favor of Feb. 26. has been duly recieved. it was not till lately that I recieved mr Wirt’s opinion that General Kosciuzko’s will might be proved in the district court within which I live, and that the th treasury would consider the probat there as sufficiently authentic for them to act. that court is to be the 1st Monday (the 5th) of May. I shall get the administration with the will annexed committed to my friend & neighbor Genl Cocke, the most attentive, & correct man in the world, and he and I will then consider the items of charge which are the subject of your letter, and you may rely on that what we shall think just will be done. the claim to the whole inheritance forwarded to me by mr Zeltner of Soleure, the friend in whose house the General lived and died, will not affect either your claim or that of General Armstrong. after the will is proved you shall hear from me. ever & affectionately yours
           Th: Jefferson 
        